Appellant was, upon a trial before the court, sitting without a jury, convicted of the offense of "keeping gaming table." Code 1923, § 4237.
The refusal of the trial judge to allow a trial by jury was not error. Appellant's right to such a trial was waived by his not filing his demand therefor within the time prescribed by law. Code 1923, § 8598.
We have examined every exception reserved on the taking of testimony. There is merit in none of them. Discussion seems useless.
The evidence was ample to support the judgment of conviction. Bibb v. State, 84 Ala. 13, 4 So. 275; Toney v. State, 61 Ala. 1; Minto v. State, 8 Ala. App. 306, 62 So. 376; Keife v. State,14 Ala. App. 14, 70 So. 950.
There is nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed.